Exhibit 10(e)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE UNIT AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF JULY 3, 2010)
     1. Performance Share Unit Award — Terms and Conditions. Under and subject
to the provisions of the Harris Corporation 2005 Equity Incentive Plan (As
Amended and Restated Effective August 27, 2010, and as may be further amended
from time to time, the “Plan”) and upon the terms and conditions set forth
herein (these “Terms and Conditions”), Harris Corporation (the “Corporation”)
has granted to the employee receiving these Terms and Conditions (the
“Employee”) a Performance Share Unit Award (the “Award”) of such number of
performance share units as set forth in the Award Letter (as defined below) from
the Corporation to the Employee (such units, as may be adjusted in accordance
with Sections 1(c), 1(d) and 1(e) of these Terms and Conditions, the
“Performance Units”). At all times, each Performance Unit shall be equal in
value to one share of common stock, $1.00 par value per share (the “Common
Stock”), of the Corporation (a “Share”). Such Award is subject to the following
Terms and Conditions (these Terms and Conditions, together with the
Corporation’s letter to the Employee specifying the number of Performance Units
subject to the Award, the Performance Period, the form of payment of the Award,
certain other terms (the “Award Letter”) and the Statement of Performance Goals
(as defined below) related thereto, are referred to as the “Agreement”).
          (a) Performance Period. For purposes of the Agreement, the
“Performance Period” shall be the Performance Period set forth and designated as
such in the Award Letter.
          (b) Payout of Award. Provided the Award has not previously been
forfeited, as soon as administratively practicable following the expiration of
the Performance Period, but in no event later than the 15th day of the third
month following the expiration of the Performance Period, (i) if the Award
Letter specifies that the Performance Units are to be paid in Shares, the
Corporation shall issue to the Employee in a single payment the number of Shares
underlying the Performance Units to which the Employee is entitled pursuant
hereto; or (ii) if the Award Letter specifies that the Performance Units are to
be paid in cash, the Corporation shall pay to the Employee a single lump sum
cash payment equal to the Fair Market Value (as defined in the Plan) of the
number of Shares underlying the Performance Units to which the Employee is
entitled pursuant hereto. If the Award is to be paid in Shares, upon payout the
Corporation shall at its option, cause such Shares as to which the Employee is
entitled pursuant hereto: (i) to be released without restriction on transfer by
delivery to the custody of the Employee of a stock certificate in the name of
the Employee or his or her designee or (ii) to be credited without restriction
on transfer to a book-entry account for the benefit of the Employee or his or
her designee maintained by the Corporation’s stock transfer agent or its
designee.
          (c) Satisfaction of Performance Objectives.
               (i) The payout of the Award shall be contingent upon the
attainment during the Performance Period of the performance objectives set forth
in the Statement of

1



--------------------------------------------------------------------------------



 



Performance Goals (however designated) delivered to the Employee at the time of
the Award (the “Statement of Performance Goals”). The payout of the Award shall
be determined upon the expiration of the Performance Period in accordance with
the Statement of Performance Goals. The final determination of the payout of the
Award will be authorized by the Harris Board of Directors, the Board Committee,
or its designee. Performance Units will be forfeited (A) if they are not earned
at the end of the Performance Period or (B) except as otherwise provided herein,
if the Employee ceases to be employed by the Corporation at any time prior to
the expiration of the Performance Period.
               (ii) If employment is commenced after the first day of the first
fiscal year of the Performance Period (such commencement date is referred to as
the “Start Date”), the Employee shall be eligible to receive a pro-rata portion
of the Shares or cash which would be payable to the Employee under the Award at
the end of the Performance Period determined in accordance with the prior
provisions of this Section 1(c), and the remaining Shares or cash subject to the
Award shall be automatically forfeited. Such forfeited portion shall be measured
by a fraction, of which the numerator is the number of days between the first
day of the first fiscal year of the Performance Period and the Start Date, and
the denominator is the number of days of the Performance Period. Other than with
respect to the final payout, the pro-ration pursuant to this Section will not
otherwise impact the Award.
          (d) Rights During Performance Period; Dividend Equivalents.
               (i) During the Performance Period, the Employee shall not have
any rights as a shareholder with respect to the Shares underlying the
Performance Units.
               (ii) If, at any time during the Performance Period, the
Corporation pays a dividend or makes other distributions on the Common Stock,
(A) if the Award Letter specifies that the Performance Units are to be paid in
Shares, then on or about the date the Performance Units are paid in Shares and
the Corporation issues to the Employee the Shares underlying the Performance
Units pursuant to Section 1(b), the Corporation shall pay to the Employee the
dividends or other distributions paid or payable during the Performance Period
on the number of Shares underlying the Performance Units to which the Employee
is entitled, or (B) if the Award Letter specifies that the Performance Units are
to be paid in cash, then on or about the date the Performance Units are paid in
cash to the Employee pursuant to Section 1(b), the Corporation shall pay to the
Employee the dividends or other distributions paid or payable during the
Performance Period on the number of Performance Units to which the Employee is
entitled. No such dividends or other distributions will be paid in respect of
Performance Units that are forfeited or cancelled. No interest shall be paid on
any such dividends or distributions. If any such dividend or distribution is
paid in securities of the Corporation (including Shares), such dividend
equivalents in respect of such securities relating to the Performance Units
shall be subject to the same restrictions and conditions as the Performance
Units in respect of which such dividend or distribution in the form of
securities was made and shall be paid to the Employee in the manner and at the
time the Performance Units are paid.
               (iii) If the number of outstanding shares of Common Stock is
changed as a result of a stock dividend, stock split or the like, without
additional consideration to the Corporation, the Performance Units subject to
this Award shall be adjusted to correspond to the change in the Corporation’s
outstanding shares of Common Stock. If the Award Letter specifies

2



--------------------------------------------------------------------------------



 



that the Performance Units are to be paid in Shares, upon the expiration of the
Performance Period and payout of the Award, the Employee may exercise voting
rights and shall be entitled to receive dividends and other distributions with
respect to the number of Shares to which the Employee is entitled pursuant
hereto.
          (e) Adjustment to Award. The number of Performance Units subject to
the Award is based upon the assumption that the Employee shall continue to
perform substantially the same duties throughout the Performance Period, and
such number of Performance Units may be reduced or increased by the Board of
Directors or the Board Committee or its designee without formal amendment of the
Agreement to reflect a change in duties during the Performance Period.
     2. Forfeiture; Termination of Employment. Except in the event of a Change
in Control covered in Section 5 herein or as otherwise provided in the Award
Letter, if the Employee ceases to be an employee of the Corporation prior to the
expiration of the Performance Period:
          (a) for any reason other than (i) death, (ii) permanent disability (as
determined by the Corporation), (iii) retirement after age 55 with ten or more
years of full-time service, or (iv) involuntary termination of employment of the
Employee by the Corporation other than for Misconduct, all Performance Units
subject to the Award shall be automatically forfeited upon such termination of
employment; or
          (b) due to (i) death, (ii) permanent disability, (iii) retirement
after age 55 with ten or more years of full-time service, or (iv) involuntary
termination of employment by the Corporation other than for Misconduct, the
Employee shall be eligible to receive a pro-rata portion of the payout in
respect of the Performance Units which would have been made to the Employee
under the Award at the end of the Performance Period under Section 1(b)
determined in accordance with the provisions of Section 1(c) hereof, and the
remaining payout and Performance Units subject to the Award shall be
automatically forfeited. Such pro-rata portion shall be measured by a fraction,
of which the numerator is the number of days of the Performance Period during
which the Employee’s employment continued, and the denominator is the number of
days of the Performance Period. Termination of employment of the Employee by the
Corporation for deliberate, willful or gross misconduct, as determined by the
Corporation, shall constitute “Misconduct.” The pro-rata portion of the payout
in respect of the Performance Units required to be paid under this Section 2
shall be paid to the Employee in the form and at the time as specified in
Section 1(b).
     3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of Performance Units determined by the Board of Directors or the
Board Committee or its designee based upon such factors as the Board of
Directors or the Board Committee or its designee, as the case may be, in its
sole discretion may deem appropriate.
     4. Prohibition Against Transfer. Until the expiration of the Performance
Period and payout of the Award pursuant to Section 1(b), the Award, the
Performance Units subject to the Award, any interest in Shares (in the case of a
payout to be made in Shares as specified in the

3



--------------------------------------------------------------------------------



 



Award Letter) or cash to be paid, as applicable, related thereto, and the rights
granted under these Terms and Conditions and the Agreement are not transferable
except to family members or trusts by will or by the laws of descent and
distribution, provided that the Award, the Performance Units subject to the
Award, and any interest in Shares or cash to be paid, as applicable, related
thereto, may not be so transferred to family members or trusts except as
permitted by applicable law or regulations. Without limiting the generality of
the foregoing, except as aforesaid, until the expiration of the Performance
Period and payout of the award pursuant to Section 1(b), the Award, the
Performance Units and any interest in Shares (in the case of a payout to be made
in Shares as specified in the Award Letter) or cash to be paid, as applicable,
related thereto, may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment, charge,
alienation or similar process. Any attempt to effect any of the foregoing shall
be null and void and without effect.
     5. Change in Control. (a) Upon a Change in Control of the Corporation as
defined in Section 11.1 of the Plan, the performance objectives shall be
conclusively deemed to have been attained immediately upon the occurrence of
such a Change in Control. The payout of the Performance Units shall be paid to
the Employee at the end of the Performance Period; provided, however, that,
following such Change in Control but prior to the end of the Performance Period:
(i) in the event of the Employee’s death, termination due to permanent
disability, retirement after age 55 with ten or more years of full-time service,
or involuntary termination other than for Cause, the payout of the Performance
Units shall be vested immediately and paid in Shares or in a single cash lump
sum as specified in the Award Letter as soon as administratively practicable but
no later than the end of the calendar year in which the vesting event occurs;
(ii) in the event of the Employee’s resignation or termination for Cause, the
payout of the Award shall be forfeited; and (iii) in the event of a “change in
the Corporation’s capital structure,” the payout of the Performance Units shall
be vested immediately and if (A) the Award Letter specifies that the Performance
Units are to be paid in Shares, at the election of the Employee, the payout of
the Award shall be paid in Shares without restriction on transfer or shall be
converted and paid in cash or (B) the Award Letter specifies that the
Performance Units are to be paid in cash, such Performance Units shall be paid
in cash. The amount of any cash payment made under this Section 5 will be an
amount equal to the number of Shares underlying the Performance Units subject to
the Award multiplied by the highest price per share paid in any transaction
reported on the New York Stock Exchange Composite Index: (A) during the sixty
(60) day period preceding and including the date of a “change in the
Corporation’s capital structure;” or (B) during the sixty (60) day period
preceding and including the date of the Change in Control. An Award in Shares or
cash shall be paid as soon as administratively practicable following a “change
in the Corporation’s capital structure,” but no later than the end of the
calendar year in which the change in the Corporation’s capital structure occurs.
          (b) For purposes hereof, a “change in the Corporation’s capital
structure” shall be deemed to have occurred if:
               (i) the Shares are no longer the only class of the Corporation’s
Common Stock;

4



--------------------------------------------------------------------------------



 



               (ii) the Shares cease to be, or are not readily, tradable on an
established securities market (in the United States) within the meaning of
Section 409 (l)(1) of the Internal Revenue Code of 1986, as amended;
               (iii) the Corporation issues warrants, convertible debt, or any
other security that is exercisable or convertible into Common Stock, except for
rights granted under the Plan; or
               (iv) the ratio of total debt to total capitalization exceeds
45 percent. Total debt is the total debt for borrowed money. Total
capitalization is consolidated total assets of the Corporation less consolidated
total liabilities of the Corporation.
          (c) “Cause” shall mean (i) a material breach by the Employee of the
duties and responsibilities of the Employee (other than as a result of
incapacity due to physical or mental illness) which is (A) demonstrably willful,
continued and deliberate on the Employee’s part, (B) committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Corporation and (C) not remedied within fifteen (15) days after receipt of
written notice from the Corporation which specifically identifies the manner in
which such breach has occurred or (ii) the Employee’s conviction of, or plea of
nolo contendere to, a felony involving willful misconduct which is materially
and demonstrably injurious to the Corporation. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until the
Corporation has delivered to the Employee a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) days notice to the Employee and an
opportunity for the Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Corporation must notify the Employee of any event constituting Cause
within ninety (90) days following the Corporation’s knowledge of its existence
or such event shall not constitute Cause under these Terms and Conditions.
6. Non-Solicitation. In consideration of the grant of the Award to the Employee
under these Terms and Conditions, the Employee agrees, by the acceptance of the
Award, that for a period of twelve (12) months immediately following the date of
termination of employment of the Employee, the Employee shall not directly or
indirectly recruit or solicit for hire or hire, or assist in any manner in the
recruitment, solicitation for hire or hiring of any employee or officer of the
Corporation or its Subsidiaries, or in any way induce any such employee or
officer to terminate his or her employment with the Corporation or its
Subsidiaries.
7. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement: (a) shall be binding upon and inure to the benefit of any successor
of the Corporation; (b) shall be governed by the laws of the State of Delaware
and any applicable laws of the United States; and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan and Section 13 of the Agreement, may not
be amended without the written consent of both the Corporation and the Employee.
The Agreement shall not in any way interfere with or limit the rights of the
Corporation to terminate the Employee’s employment or service with the
Corporation at any

5



--------------------------------------------------------------------------------



 



time, and no contract or right of employment shall be implied by these Terms and
Conditions and the Agreement of which they form a part. For the purposes of
these Terms and Conditions and the Agreement, (a) employment by the Corporation,
any Subsidiary or a successor to the Corporation shall be considered employment
by the Corporation, and (b) references to “termination of employment,”
“cessation of employment,” “ceases to be employed,” “ceases to be an Employee”
or similar phrases shall mean the last day actually worked (as determined by the
Corporation), and shall not include any notice period or any period of severance
or separation pay or pay continuation (whether required by law or custom or
otherwise provided) following the last day actually worked. If the Award is
assumed or a new award is substituted therefor in any corporate reorganization
(including, but not limited to, any transaction of the type referred to in
Section 424(a) of the Internal Revenue Code of 1986, as amended), employment by
such assuming or substituting corporation or by a parent corporation or
subsidiary thereof shall be considered for all purposes of the Award to be
employment by the Corporation.
     8. Securities Law Requirements. If the Award Letter specifies that the
Performance Units are to be paid in Shares, the Corporation shall not be
required to issue Shares pursuant to the Award, to the extent required, unless
and until (a) such Shares have been duly listed upon each stock exchange on
which the Corporation’s stock is then registered; and (b) a registration
statement under the Securities Act of 1933 with respect to such Shares is then
effective.
     9. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.
     10. Adjustments. Non-recurring losses or charges which are separately
identified and quantified in the Corporation’s audited financial statements and
notes thereto including, but not limited to, extraordinary items, changes in tax
laws, changes in generally accepted accounting principles, impact of
discontinued operations, restructuring charges, restatement of prior period
financial results, shall be excluded from the calculation of performance results
for purposes of the Plan. However, the Board Committee can choose to include any
or all such non-recurring items as long as inclusion of each such item causes
the Award to be reduced.
     11. Impact of Restatement of Financial Statements upon Awards. If any of
the Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or payment exceeded the amount that would have been payable had
the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery: (a) by seeking repayment from the
Employee; (b) by reducing the amount that would otherwise be payable to the
Employee under

6



--------------------------------------------------------------------------------



 



any compensatory plan, program or arrangement maintained by the Corporation, a
Subsidiary or any of its Affiliates; (c) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Corporation’s otherwise applicable compensation practices;
or (d) by any combination of the foregoing or otherwise (subject, in each of
subclause (b), (c) and (d), to applicable law, including without limitation,
Section 409A of the Code, and the terms and conditions of the applicable plan,
program or arrangement). This Section 11 shall be a non-exclusive remedy and
nothing in this Section 11 shall preclude the Corporation from pursuing any
other applicable remedies available to it, whether in addition to, or in lieu of
this Section 11.
     12. Incorporation of Plan Provisions. These Terms and Conditions and the
Agreement are made pursuant to the Plan, the provisions of which are hereby
incorporated by reference. Capitalized terms not otherwise defined herein shall
have the meanings set forth for such terms in the Plan. In the event of a
conflict between the terms of these Terms and Conditions and the Agreement and
the Plan, the terms of the Plan shall govern.
     13. Compliance with Section 409A of the Code. (a) To the extent applicable,
it is intended that the Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Employee. The Agreement and
the Plan shall be administered and interpreted in a manner consistent with this
intent, and any provision that would cause the Agreement or the Plan to fail to
satisfy Section 409A of the Code shall have no force and effect until amended to
comply with Section 409A of the Code (which amendment may be retroactive to the
extent permitted by Section 409A of the Code and may be made by the Corporation
without the consent of the Employee). Notwithstanding the foregoing, no
particular tax result for the Employee with respect to any income recognized by
the Employee in connection with the Agreement is guaranteed, and the Employee
solely shall be responsible for any taxes, penalties or interest imposed on the
Employee in connection with the Agreement.
          (b) Reference to Section 409A of the Code will also include any
proposed, temporary or final regulations, or any other guidance, promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.

7